DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in this application.
Claims 1 and 14 have been amended by Applicant.
Claims 7, 12 and 13 have been cancelled by Applicant.

Response to Arguments
Regarding 35 USC § 103 rejection: Applicant's arguments filed 6/09/22 arguments with respect to claims 1-6, 8-11 and 14 have been considered but are moot.  The amendments to independent claims 1 and 14 change the scope of the claims necessitating new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190113629 A1) in view of Okada et al. (US 20090265070 A1).
Regarding Claim 1, Kang teaches an apparatus for assisting driving a vehicle (Kang, [0039] “position estimating apparatus “), comprising: a non-transitory memory storing one or more computer programs (Kang, [0135] “one or more non-transitory computer-readable storage media”); and a processor executing the one or more computer programs to (Kang, [0135] “instructions or software includes higher-level code that is executed by the one or more processors”): acquire driving information representing a driving state of the vehicle as first information (Kang, Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); acquire at least one of surroundings information and external location information of the vehicle as second information (Kang, Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); calculate errors in the first information based on the first information and the second information (Kang, [0070] “determining a position of a target in a processor of a position estimating apparatus based on main sensing data and auxiliary sensing data”); correct for the errors calculated in the first information (Kang, [0110] “the position estimating apparatus re-estimates a position of the target based on the image data and the IMU signal, thereby enhancing a preciseness of positioning”); estimating of a location of the vehicle based on the first information corrected for the errors (Kang, [0051] “The processor …corrects the estimated position in comparison to a map using the collected visual information, thereby estimating a precise position…”).

Kang does not teach determine whether correction of the errors calculated in the first information is completed; in response to correction of the errors calculated in the first information not being completed, set a driving assistance mode to a passive mode that suppresses driving assistance implementation; and in response to correction of the errors calculated  in the first information being completed, set the driving assistance mode to an active mode that relaxes suppression of driving assistance implementation and perform at least one of: , changing a specific type of driving assistance for the vehicle by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance; and performing the specific type of driving assistance for the vehicle based on the estimated location of the vehicle.  However, Okada teaches these limitations.

Okada teaches determine whether correction of the errors calculated in the first information is completed (Okada, [0067] “The measured position of the own vehicle may not be correct if the positioning accuracy is low and the positioning accuracy error is large”); in response to correction of the errors calculated in the first information not being completed (Okada, [0067] “it is not appropriate to execute the assist mode (such as the avoidance control pattern) that requires the faithful control with respect to the measured position of the own vehicle”), set a driving assistance mode to a passive mode that suppresses driving assistance implementation (Okada, [0071] “the smaller the positioning accuracy error is, the later the execution start timing of the assist modes becomes”); and in response to correction of the errors calculated  in the first information being completed (Okada, [0064]  “the ECU…determines whether conditions for starting the control specified in the selected assist mode of the control level are met…If the conditions are met, the ECU…starts the assist control”), set the driving assistance mode to an active mode that relaxes suppression of driving assistance implementation (Okada, [0066] “the execution of the assist control for the assist mode according to the accuracy error level is allowed”) and perform at least one of: changing a specific type of driving assistance for the vehicle by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance (Okada, [0049] “Each of the assist modes of the assist control has execution start timing (preferred to be changed according to vehicle speed) of the control in advance. Compared with the execution of the assist mode corresponding to a small error, the execution of the assist mode corresponding to a large error is started when the distance between the measured position of the own vehicle and the target feature as a control object is long”); and performing the specific type of driving assistance for the vehicle based on the estimated location of the vehicle (Okada, [0066]  “the control level of the assist control (such as the temporary stop control and the speed control described above) executed according to the measured position of the own vehicle is changed according to the size of the positioning accuracy error (specifically, the accuracy error level) calculated when the vehicle is driving”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate determine whether correction of the errors calculated in the first information is completed; in response to correction of the errors calculated in the first information not being completed, set a driving assistance mode to a passive mode that suppresses driving assistance implementation; and in response to correction of the errors calculated  in the first information being completed, set the driving assistance mode to an active mode that relaxes suppression of driving assistance implementation and perform at least one of: , changing a specific type of driving assistance for the vehicle by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance; and performing the specific type of driving assistance for the vehicle based on the estimated location of the vehicle as taught by Okada in order to determine the accuracy error calculation means that calculates an accuracy error for measuring the position of an object; and control level change means that changes the control level of assist control executed according to the position of the object” (Okada, [0006]).

Regarding Claim 2, Kang teaches the apparatus according to claim 1, wherein the first information includes driving information acquired from at least one of a wheel speed sensor, a yaw rate sensor, a 10steering angle sensor, an acceleration sensor, and a gyro sensor (Kang, [0047] “…the IMU…includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion, for example, an angular velocity”).

Regarding Claim 3, Kang teaches the apparatus according to claim 1, wherein the second information includes at least one of surroundings information acquired from a surroundings monitoring device 15installed in the vehicle and location information acquired from a GNSS receiver installed in the vehicle (Kang, Fig 2 Box 202, [0048] “…the GPS module…receives signals transmitted from three or more artificial satellites and calculates positions of a satellite and the position estimating apparatus…The GPS module…is also referred to as, for example, a global navigation satellite system…GNSS”), and the surroundings monitoring device includes at least one of a camera sensor, a radar sensor, an ultrasonic sensor, and a light detection and ranging (LIDAR) (Kang, Fig 2 Box 203, [0049] “The auxiliary sensor…generates auxiliary sensing data. In an example, the auxiliary sensor…includes a camera. The camera…captures an external view of the position estimating apparatus…to generate image data”). 

Regarding Claim 4, Kang teaches the apparatus according to claim 1.  Kang does not teach wherein the processor changes - 59 –the procestethethe thea process of collision avoidance control as a specific type of driving assistance.  However, Okada teaches this limitation (Okada, [0043] “assist control include temporary stop control as driving assist control that causes the own vehicle to stop at a temporary stop line, a crossing, or the like as the feature on the road…intersection control as the driving assist control that prevents the own vehicle from colliding into other vehicles”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate the processor changes - 59 –the procestethethe thea process of collision avoidance control as a specific type of driving assistance as taught by Okada in order to maintain the safety state of the vehicle.
Regarding Claim 6, Kang teaches the apparatus according to claim 1, the second information includes surroundings information 15around the vehicle acquired from a camera sensor mounted to the vehicle (Kang, Fig 2 Box 203, [0049] “The auxiliary sensor…generates auxiliary sensing data…the auxiliary sensor…includes a camera. The camera…captures an external view of the position estimating apparatus…to generate image data”).  Kang does not teach wherein the first information includes sensor readings acquired from a yaw rate sensor mounted to the vehicle.  However, Okada teaches this limitation (Okada, “The yaw sensor…is a geomagnetic sensor or a gyro sensor, which detects the yaw angle (direction) of the own vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate sensor readings acquired from a yaw rate sensor as taught by Okada in order to infer the behavior of the vehicle to the present.

Regarding Claim 8, Kang teaches the apparatus according to claim 1.  Kang does not teach wherein in response to at 10least one parameter that can affect an expected error in the location of the vehicle, the processor adjusts a degree of change in the process of the specific type of driving assistance.  However, Okada teaches these limitations.

Okada teaches wherein in response to at 10least one parameter that can affect an expected error in the location of the vehicle (Okada, “The yaw sensor…is a geomagnetic sensor or a gyro sensor, which detects the yaw angle (direction) of the own vehicle”), the processor adjusts a degree of change in the process of the specific type of driving assistance (Okada, [0045] “The assist control unit…stores the information of output/execution patterns used when the….executes the assist control. The output/execution patterns are specified for each assist control…stores the output/execution patterns (level 1 through level n) as plural assist modes (control levels) corresponding to the plural stepwise accuracy error levels specified by the error level determination unit…for each assist control”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to adjust a degree of change in the process of the specific type of driving assistance as taught by Okada in order to maintain the safety state of the vehicle. 

Regarding Claim 9,  Kang teaches the apparatus according to claim 1, wherein 15the first information includes plural types of driving information for each type of driving information (Kang, [0046] “The main sensor …acquires a GPS signal and an IMU signal indicating an acceleration and an angular velocity of a target as the main sensing data”), and the processor calculates (Kang, [0052] “the processor…re-estimates the position of the target using the IMU signal, the GPS signal, and the image data”) for the calculated error in the first information (Kang, [0052] “the processor 220 performs Kalman filtering or nonlinear filtering, such as, particle filtering on the acquired sensing data…Kalman filtering is a sensor fusion technique and is a filtering technique that minimizes a root mean square error (RMSE) of an error of a state variable to be estimated”) corrects for the calculated error in the first information (Kang, [0053] “The processor…estimates the position of the target by fusing sensing data at an optimized ratio based on a performance for each sensor through the Kalman filtering or the nonlinear filtering”).  Kang does not teach - 61 -the degree of change in the process of the specific type of driving assistance as a total number of types of driving information for which error correction is completed increases.  However, Okada teaches this limitation.

Okada teaches the degree of change in the process of the specific type of driving assistance as a total number of types of driving information for which error correction is completed increases (Okada, [0066] “the assist control device…calculates the positioning accuracy error that fluctuates with time due to various factors when the vehicle is driving…specifies the optimum one of the accuracy error levels so as to execute the assist control with respect to the accuracy error…the control level of the assist control (such as the temporary stop control and the speed control described above) executed according to the measured position of the own vehicle is changed according to the size of the positioning accuracy error (specifically, the accuracy error level) calculated when the vehicle is driving”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate process of the specific type of driving assistance as a total number of types of driving information as taught by Okada in order to maintain the safety state of the vehicle.

Regarding Claim 10, Kang teaches the apparatus according to claim 1.  Kang does not teach wherein in response to the specific type of driving assistance, the processor adjusts a degree of change in process of the specific type of driving assistance.  However, Okada teaches these limitations.

Okada teaches wherein in response to the specific type of driving assistance (Okada, [0027] “The assist control device…is a system that executes predetermined assist control for driving the own vehicle with the assist control unit…according to the position of the own vehicle of which an accuracy error measured by the positioning unit”), the processor adjusts a degree of change in process of the specific type of driving assistance.   (Okada, “the assist control is executed under the control level of level 1 that requires the most faithful control with respect to the measured position when the positioning accuracy error level is the smallest in error (level 1)…the assist control is executed under the control level of level 2 that requires the next most faithful control with respect to the measured position when the accuracy error level is the next smallest in error (level 2)…the assist control is executed under the control level of level 3 that requires the next most faithful control with respect to the measured position when the accuracy error level is the next smallest in error (level 3)…the assist control is executed under the control level of level 4 that requires the least faithful control with respect to the measured position when the accuracy error level is the largest in error (level 4)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving assistance as taught by Okada in order to maintain the safety state of the vehicle.

Regarding Claim 11, Kang teaches apparatus according to claim 1.  Kang, as does not teach wherein the specific type of driving assistance is one of collision avoidance control, automated driving control, and adaptive cruise control (ACC).  However, Okada teaches this limitation (Okada, [0043] “assist control is executed according to the position of the own vehicle…include temporary stop control as driving assist control that causes the own vehicle to stop at a temporary stop line, a crossing, or the like as the feature on the road particularly when the brake operation of the driver is not performed or delayed; intersection control as the driving assist control that prevents the own vehicle from colliding into other vehicles expected to collide into each other at an intersection as the feature on the road; speed control that causes the own vehicle to enter a curve (corner) as the feature at appropriate speed; and guidance control for performing route guidance through an audio message with respect to a relative distance to the target feature”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate the specific type of driving assistance is one of collision avoidance control, automated driving control, and adaptive cruise control (ACC) as taught by Okada order to maintain the safety state of the vehicle.

Regarding Claim 14, Kang teaches a computer-implemented a method (Kang, [0039] “position estimating apparatus”), comprising: acquiring driving information representing a driving state of the vehicle as first information (Kang, Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); acquiring at least one of surroundings information and external location information of the vehicle as second information (Kang, Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); calculating errors in the first information based on the first information and the second information (Kang, [0070] “determining a position of a target in a processor of a position estimating apparatus based on main sensing data and auxiliary sensing data”); correcting for the errors calculated in the first information (Kang, [0110] “the position estimating apparatus re-estimates a position of the target based on the image data and the IMU signal, thereby enhancing a preciseness of positioning”); estimating of a location of the vehicle based on the first information corrected for the errors (Kang, [0051] “The processor …corrects the estimated position in comparison to a map using the collected visual information, thereby estimating a precise position…”).

Kang does not teach determine whether correction of the errors calculated in the first information is completed; in response to correction of the errors calculated in the first information not being completed, set a driving assistance mode to a passive mode that suppresses driving assistance implementation; and in response to correction of the errors calculated  in the first information being completed, set the driving assistance mode to an active mode that relaxes suppression of driving assistance implementation and perform at least one of: , changing a specific type of driving assistance for the vehicle by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance; and performing the specific type of driving assistance for the vehicle based on the estimated location of the vehicle.  However, Okada teaches these limitations.

Okada teaches determine whether correction of the errors calculated in the first information is completed (Okada, [0067] “The measured position of the own vehicle may not be correct if the positioning accuracy is low and the positioning accuracy error is large”); in response to correction of the errors calculated in the first information not being completed (Okada, [0067] “it is not appropriate to execute the assist mode (such as the avoidance control pattern) that requires the faithful control with respect to the measured position of the own vehicle”), set a driving assistance mode to a passive mode that suppresses driving assistance implementation (Okada, [0071] “the smaller the positioning accuracy error is, the later the execution start timing of the assist modes becomes”); and in response to correction of the errors calculated  in the first information being completed (Okada, [0064]  “the ECU…determines whether conditions for starting the control specified in the selected assist mode of the control level are met…If the conditions are met, the ECU…starts the assist control”), set the driving assistance mode to an active mode that relaxes suppression of driving assistance implementation (Okada, [0066] “the execution of the assist control for the assist mode according to the accuracy error level is allowed”) and perform at least one of: changing a specific type of driving assistance for the vehicle by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance (Okada, [0049] “Each of the assist modes of the assist control has execution start timing (preferred to be changed according to vehicle speed) of the control in advance. Compared with the execution of the assist mode corresponding to a small error, the execution of the assist mode corresponding to a large error is started when the distance between the measured position of the own vehicle and the target feature as a control object is long”); and performing the specific type of driving assistance for the vehicle based on the estimated location of the vehicle (Okada, [0066]  “the control level of the assist control (such as the temporary stop control and the speed control described above) executed according to the measured position of the own vehicle is changed according to the size of the positioning accuracy error (specifically, the accuracy error level) calculated when the vehicle is driving”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate determine whether correction of the errors calculated in the first information is completed; in response to correction of the errors calculated in the first information not being completed, set a driving assistance mode to a passive mode that suppresses driving assistance implementation; and in response to correction of the errors calculated  in the first information being completed, set the driving assistance mode to an active mode that relaxes suppression of driving assistance implementation and perform at least one of: , changing a specific type of driving assistance for the vehicle by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance; and performing the specific type of driving assistance for the vehicle based on the estimated location of the vehicle as taught by Okada in order to determine the accuracy error calculation means that calculates an accuracy error for measuring the position of an object; and control level change means that changes the control level of assist control executed according to the position of the object” (Okada, [0006]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190113629 A1) in view of Okada et al. (US 20090265070 A1) in further view of Nonaka et al. (US 20190303690 A1).
Regarding Claim 5, Kang teaches the apparatus according to claim 1, the second information includes surroundings information around the vehicle acquired from a radar sensor mounted to the vehicle (Kang, [0060] “The additional sensor… generates additional sensing data…the additional sensor…includes a radio detection and ranging (RADAR) module”).  Kang does not teach wherein 5the first information includes sensor readings acquired from a wheel speed sensor mounted to the vehicle.  However, Nonaka teaches this limitation (Nonaka, [0033] “…the vehicle behavior sensor information acquisition interface…is an interface for acquiring information from vehicle behavior… arranged at respective positions of the vehicle…for example, a right wheel speed sensor, and a left wheel speed sensor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate sensor readings acquired from a wheel speed sensor as taught by Nonaka in order to “infer the behavior of the vehicle to the present” Nonaka [0026].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troia et al. (US 20190370114 A1) discloses error correction device for autonomous vehicles (Troia, [0166] “an external system measures error rates and determines if ECC is correcting errors, and when the corrections are occurring”).
Kim et al.  (US 20200042002 A1) discloses acquiring driving information representing a driving state of 10the vehicle as first information (Kim, [0045] “may determine that the autonomous driving is in an inoperable state, if at least one of the driving assistance function, the sensing device, the steering device, the braking device, the engine, and the transmission of the vehicle is in a fault state (or an inoperable state)”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662